Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Erkey (US2004/0029982), which shows all of the claimed limitations.  Erkey shows: 
1. (Original) An aerogel material comprising: silica aerogel (para. 0062) defining a porous material with pores having a mean radius of less than 5 nm with a standard deviation of 3 nm (para. 0083).  
2. (Original) The aerogel material of claim 1, wherein the aerogel material comprises percent solids of less than 10% (para. 0030).  
3. (Original) The aerogel material of claim 1, wherein the aerogel material comprises a mean particle size of 1.3 nm (Abstract).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erkey (US2004/0029982), which discloses substantially all of the claimed limitations.  
Nevertheless, Erkey fails to specifically recite the claimed effect range.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Erkey, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

September 29, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762